Citation Nr: 9929271	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1971.  
The appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO decision which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for the cause of the veteran's death.  


FINDINGS OF FACT

In a February 1983 decision, the Board denied service 
connection for the cause of the veteran's death.  The 
evidence submitted since that decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death; and the February 1983 Board decision is final.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During the veteran's lifetime, he had no established service-
connected disabilities.  

Although there is a discharge document only from the 
veteran's last enlistment, other information on file 
indicates that his active duty in the Army lasted from June 
1960 to June 1971.  His service medical records show that on 
multiple occasions from 1966 to 1970 he was treated for right 
renal calculi (kidney stones), and in June 1970 he underwent 
a ureterolithotomy to remove a kidney stone.  His service 
medical records are negative for a heart disorder.  At the 
May 1971 service discharge examination, the heart and kidneys 
were clinically normal; a history of prior surgery for kidney 
stones was noted.

A May 1978 private medical record notes that the veteran 
complained of indigestion, and examination showed 
cardiomegaly.  He was hospitalized in June 1978 for 
evaluation of possible heart disease.  He reported he was in 
excellent health up until three weeks ago when he experienced 
chest pain which he felt was indigestion.  He denied a prior 
history of heart problems.  Cardiomegaly was noted during the 
admission; the diagnosis was probable cardiomyopathy; and 
additional testing was ordered.  His primary physician was 
noted to be John A. Gastright, M.D.  A July 1978 letter from 
another doctor indicates that further studies confirmed a 
diagnosis of cardiomyopathy which was apparently in a fairly 
recent stage.  

Later medical records show the veteran was regularly followed 
for the heart condition, primarily by Dr. Gastright.  Private 
hospital and outpatient records from April to August 1980 
note ongoing cardiomyopathy with congestive heart failure and 
a possible myocardial infarction.

The veteran was admitted to a VA hospital from August 27 to 
September 12, 1980 for treatment of his heart condition.  The 
diagnosis of the primary condition treated was cardiomyopathy 
with congestive heart failure, hepatic engorgement, and 
status post anterior myocardial infarction.  Also diagnosed 
was adult onset diabetes mellitus.  A pertinent clinical 
diagnosis noted, but not treated, was history of 
nephrolithiasis.  

From September 14 to October 28, 1980, the veteran was 
admitted to a private hospital under the primary care of Dr. 
Gastright.  On admission, it was noted he had cardiomyopathy 
with congestive heart failure.  He also complained of right 
flank pain and other symptoms; he gave a history of a right 
kidney stone in service which was surgically removed, with no 
difficulty thereafter; and during the early part of the 
present admission he was evaluated and assessed as having a 
kidney stone.  It was noted that he subsequently developed 
dyspnea, orthopnea, paroxysmal nocturnal dyspnea, and 
congestive heart failure.  The doctor remarked that the 
kidney stone became a small part of the problem of his 
medical course.  It was noted that his status was end stage 
refractory congestive heart failure.  The discharge diagnoses 
were congestive heart failure, cardiomyopathy, and 
ureterolithiasis.  

The veteran's death certificate, signed by Dr. Gastright, 
reveals that he died in the emergency room on October 31, 
1980.  The immediate cause of death was cardiac arrest, due 
to or as a consequence of idiopathic cardiomyopathy.  No 
other causes of death were listed.  No autopsy was performed.  

In a May 1981 decision, the RO denied service connection for 
the cause of the veteran's death.  

In a February 1982 statement, Dr. Gastright indicated that he 
treated the veteran for idiopathic cardiomyopathy.  The 
doctor stated that cardiomyopathy ultimately led to cardiac 
arrest which led to the veteran's demise.  The doctor opined 
that the severe pain associated with his ureterolithiasis 
contributed to the decline in the veteran's cardiovascular 
status.  Dr. Gastright noted that there was a definite 
chronological association between the impact of 
ureterolithiasis and the veteran's subsequent cardiac demise.  
He maintained that ureterolithiasis was a contributing factor 
in the veteran's death.  

In a February 1983 Board decision, service connection was 
denied for the cause of the veteran's death.  

In December 1990, the appellant filed an application to 
reopen the claim for service connection for the cause of the 
veteran's death.  With her application, she included a letter 
from a clerk of a United States District Court which 
indicated that she was eligible for a survivor payment from 
the Agent Orange Veterans Payment Program.  

In an April 1995 decision, the RO denied service connection 
for the cause of death claimed as due to exposure to Agent 
Orange.  The appellant was informed and did not appeal this 
determination.  

In a May 1997 letter, Dr. Gastright stated that the veteran 
died from idiopathic cardiomyopathy.  He noted that his 
medical history revealed elements of renal disease in the 
past and during the illness that led to his death; 
specifically, he noted the veteran had an operation for a 
kidney stone in 1970 and experienced a kidney stone in 
September 1980.  

In June 1997, the appellant filed an application to reopen 
the claim for service connection for the cause of the 
veteran's death.  

In an October 1997 statement, Dr. Gastright stated that the 
veteran had idiopathic cardiomyopathy with complications of 
congestive heart failure.  The doctor indicated that the 
veteran had abnormal kidney test results during the course of 
his illness and a kidney stone on one occasion.  Dr. 
Gastright said that the cause of the veteran's illness and 
death was idiopathic cardiomyopathy.  

During a December 1997 RO hearing, the appellant stated that 
her husband became suddenly sick from heart problems in 1978 
and then again in 1980, and he died as the result of 
cardiomyopathy.  She said that Dr. Gastright stated that the 
veteran's kidney problems affected his heart condition.  The 
appellant indicated she felt that Agent Orange exposure could 
have been implicated in his death, but Dr. Gastright did not 
tell her this.  She noted that she received payment from the 
Agent Orange Payment Program due to the veteran's exposure to 
Agent Orange during active duty 

In a January 1998 statement, the appellant maintained that 
there was a relationship between the veteran's fatal heart 
disease and his kidney problems.  She stated that, despite 
the fact that kidney disease was not listed on the veteran's 
death certificate, such did contribute to his death by 
weakening his heart.  

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
chronic diseases, including organic heart disease, will be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In the present case, a claim for service connection for the 
cause of the veteran's death was previously denied by the 
Board in a February 1983 decision, and this decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran had no established service-connected disabilities 
during his lifetime.  He had kidney stones in service (for 
which he had an operation) and another kidney stone prior to 
his death.  For purposes of the present decision, kidney 
stones may be deemed a service-connected disability.

Evidence considered at the time of the February 1983 Board 
decision showed no heart disease during the veteran's 1960-
1971 active duty or for a number of years later.  
Cardiomyopathy was first noted in 1978 and continued to be 
treated until the veteran's death from this disease in 1980.  
A statement by Dr. Gastright, which was considered in the 
last Board decision, essentially opined that the veteran's 
kidney stone condition contributed to his death which was 
caused by heart disease.  Lay statements by the appellant 
were also to this effect.

Evidence submitted since the 1983 Board decision includes two 
additional statements from Dr. Gastright essentially stating 
that the veteran died from cardiomyopathy and that he had 
renal disease.  Such statements are cumulative of the 
doctor's prior statement, and thus the statements are not new 
evidence.  38 C.F.R. § 3.156.  Since the 1983 Board decision, 
the appellant has offered hearing testimony and statements 
asserting that the veteran's kidney stones contributed to his 
death.  Her assertions are not new as they are duplicative of 
statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Her statements are also 
not material evidence, since, as a layman, she has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

The appellant has asserted that Agent Orange exposure during 
the veteran's Vietnam service led to his death from heart 
disease, and she has submitted a document indicating that she 
was awarded survivors benefits under the Agent Orange Payment 
Program.  Such is a non-VA program resulting from settlement 
of a class action lawsuit filed by veterans against 
manufacturers of Agent Orange.  This information is new, but 
it is not material evidence because it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for the cause of 
the veteran's death.  38 C.F.R. § 3.156.  In this regard, the 
Board notes that the standards for payment under the Agent 
Orange Payment Program have no bearing on VA claims, and the 
information provided by the appellant does not tend to show 
the veteran died of an Agent Orange related disease.  The law 
provides that if a veteran served in Vietnam, and has one of 
the Agent Orange diseases listed in the law, the veteran will 
be presumed to have been exposed to Agent Orange, and if he 
develops one of the listed diseases within specified periods 
after service, then the disease will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  However, heart disease is not one 
of the diseases listed in the Agent Orange law, and the Agent 
Orange presumption does not apply in this case.  If the 
appellant's Agent Orange assertion were viewed as a new claim 
(not part of her application to reopen a previously denied 
claim), such new claim would be denied as not well grounded 
under 38 U.S.C.A. § 5107(a) since she has presented no 
evidence that the veteran was actually exposed to Agent 
Orange during his Vietnam service and no competent medical 
evidence to link his fatal heart disease with any such Agent 
Orange exposure.  McCarrt v. West, 12 Vet.App. 164 (1999); 
Darby v. Brown, 10 Vet.App. 243 (1997); Brock v. Brown, 10 
Vet.App. 155 (1997).

The Board concludes that new and material evidence has not 
been submitted since the February 1983 Board decision which 
denied service connection for the cause of the veteran's 
death.  Thus, the claim has not been reopened, and the 
February 1983 Board decision remains final.  


ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.  

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 

